Case 1:19-cv-02410 Document 1-3 Filed 08/23/19 USDC Colorado Page 1 of1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8/23/2019 Register of Actions and Party Information
Register of Actions
Filed by Case Number: 2019CV032986 Division: 269
Plaintiff/Petitioner
Filed by Case Type: Breach of Contract Judicial Officer: David H Goldberg
Defendant/Respondent
Filed by Court Case Caption: Moores, Michael v. State Farm Mutual Auto Court Location: Denver County - District
Co etal
Filing ID Date Filed Authorizer Organization Filing Party Document Document Title Document Security
6B07F1B32CD0A =| 08/06/2019 11:29 Michael Born Franklin D Azar and =| Michael Moores Complaint - Amended Amended Complaint Public
AM Associates
Summons Amended Summons Public
NIA (Details) 08/05/2019 12:00 | David H Goldberg | Denver District Court | N/A Order Delay Reduction Order Public
AM
6AEC1EFBAG6CD | 08/02/2019 5:28 Michael Born Franklin D Azar and =| Michael Moores Complaint w/Jury Demand Complaint w/Jury Demand Public
PM Associates
Civil Case Cover Sheet District Court Civil Case Cover Public
Sheet
Summons Summons Public
Party Information
Party Name Party Type Party Status Attorney Name
Michael Moores Plaintiff Active Michael Henry Jackson Born (Franklin D Azar and
Associates)
State Farm Mutual Auto Co Defendant Active NIA
State Farm Mutual Auto Ins Co Defendant Active N/A

 

 

 

 

 

 

1
